DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 27, 2021. Amendments to claims 1, 2, 6, and 7 have been entered. Objections to the claims are withdrawn in view of the amendments. Rejections under 35 U.S.C. § 103 are withdrawn in view of the amendments. Claims 1-10 are pending, of which claims 3, 5, 8 and 10 are withdrawn from consideration as being drawn to non-elected species. Claims 1, 2, 4, 6, 7, and 9 have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include 
 	Analysis
Step 1: In the instant case, claim 6 is directed to a method. 
Step 2A – Prong one: The limitations of “receiving at least one transaction conducted via a purchase carrier and obtaining a purchase amount of the at least one transaction, wherein the purchase carrier comprises a physical card or a virtual card for a pay; determining a repayment plan of a first stage and a second stage according to a total debt and the purchase amount of the at least one transaction, wherein a duration of the first stage is different from a duration of the second stage; and determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, wherein the repay account is used for saving a rebate of the purchase amount and the first or second repayment, and determining the 5repayment comprises: determining the first repayment according to an interest of the interest repayment without the principal for the total debt and the rebate; and determining the second repayment according to an interest of the interest repayment with the principal for the total debt and the rebate20” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice and also commercial interactions (including fulfilling agreements). Managing debt including repaying debt is a fundamental economic practice. Determining the first repayment according to an interest of the interest repayment without the principal for the total debt and the rebate and determining the second repayment according to an interest of the interest repayment with the principal for the total debt and the rebate involves commercial interactions (including 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. Claim 6 recites a processor to perform all the steps. However, claim 1 recites the additional elements of a plurality of credit bank servers, a carrier-providing server, an account management server, a repayment distribution server and at least one consumer terminal to perform all the steps. A plain reading of Figures 1-2, and associated descriptions in paragraphs [0017] - [0024] reveals that the servers may be general purpose servers such as various types of servers, workstations,5 and back hosts suitably programmed to perform the associated functions. The processors (recited in claim 6) may be general-purpose processors suitably programmed to perform the associated functions. The consumer terminal may be a generic terminal suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor, servers and the consumer terminal (recited in claim 1) are recited in all the steps at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claims 1 and 6 are directed to an abstract idea. 
	Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claims 1 and 6 are not patent eligible. 
Dependent claims 2, 4, 7, and 9, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2 and 7 the step of “10notifying the client of the first or second repayment according to the stage” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it describes an intermediate step of the underlying process. This step is also interpreted as an extra-solution activity. 
	In claims 4 and 9, the claimed limitations “further comprising, after the step of determining the repayment transferred from the repay account: adjusting an interest rate of the total debt according to the purchase amount of the at least one transaction;  20lowering the interest rate of the total debt if the purchase amount is not less than an amount threshold value; and increasing the interest rate of the total debt if the purchase amount is less than the amount threshold value” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 8-12 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicant’s arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2, and associated descriptions in paragraphs [0017] - [0024] reveals that the servers may be general purpose servers such as various types of servers, workstations,5 and back hosts suitably programmed to perform the associated functions. The processors (recited in claim 6) may be general-purpose processors suitably programmed to perform the associated functions. The consumer terminal may be a generic terminal suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor, servers and the consumer terminal (recited in claim 1) are recited in all the steps at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Firstly, there is no mention of any a third-party business platform management anywhere in the claims. The additional elements recited in the claim are a plurality of credit bank servers, a carrier-providing server, an account management server, a repayment distribution server and at least one consumer terminal. As discussed in the rejection, the Specification reveals that the servers may be general-purpose servers such as various types of servers, workstations,5 and back hosts suitably programmed to perform the associated functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. The servers in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Secondly, managing the repayment of the debts of several customers is a business solution, using computers, to a business problem rooted in abstract idea. It is not a technological solution to a technological problem. The Applicant is merely using computers as tools, in their ordinary capacity, to apply the abstract idea of managing debt including determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks. There is nothing, for example, in the pending claims to suggest that the claimed additional elements are somehow made more efficient or that the manner in which these additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout such as “providing security, reliable, and reasonable of debt repayment management” do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract idea of managing debt including determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks. The alleged improvement in the abstract idea is due to business decisions regarding “obtaining a purchase amount of the at least one transaction…determining a repayment plan of a first stage and a second stage according to a total debt and the purchase amount of the at least one transaction, wherein a duration of the first stage is different from a duration of the second stage; and determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, wherein the repay account is used for saving a rebate of the purchase amount and the first or second repayment, and determining the 5repayment comprising: determining the first repayment according to an interest of the interest repayment without the principal for the total debt and the rebate; and determining the second repayment according to an interest of the interest repayment with the principal for the total debt and the rebate” in the context of a method of determining a repayment from a repay account according to a debt ratio of a plurality18File: 87784usf of credit banks for a total debt of a client corresponding to each of the credit banks, for which the computers are used as tools in their ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Thirdly, the Examiner does not see the parallel between the Applicant’s claims and those of Diehr (Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981). Diehr is directed to a method of operating a rubber-molding press for precision molded compounds with the aid of a digital computer. In other words, the claims in Diehr were patent eligible because they improved an existing technological process of curing rubber and transformed a particular article (rubber) to a different state or thing, not because they were implemented on a computer. The Applicant’s claims do not involve any such improvements in technology or transformation of a particular article to a different state or thing. Hence, the claims are directed to an abstract idea. 
	Response to Applicant’s arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of a plurality of credit bank servers, a carrier-providing server, an account management server, a repayment distribution server and at least one consumer terminal to perform all the steps, recited in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
Regarding applicant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). The claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. Hence, Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s other arguments in regards to rejections of pending claims under 35 USC § 103 have been considered but are moot in view of withdrawn rejections.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Connolly et al. (US Pub. 2016/0247229 A1) discloses systems, methods, and computer program products for assessing an impact of using funds from different accounts to pay for financial events in retirement planning for a user. The system is configured to receive information associated with a group of accounts, electronically monitor the information, initiate presentation of a spend user interface to the user, receive a user selection of a financial event, calculate a financial event cost, determine one or more payment disbursement accounts from the group of accounts, calculate a payment disbursement ratio, and electronically present the payment disbursement ratio to the user.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

November 7, 2021